512 So. 2d 1161 (1987)
Dwight REID, Appellant,
v.
The STATE of Florida, Appellee.
No. 86-2176.
District Court of Appeal of Florida, Third District.
September 29, 1987.
Samek & Besser and Lawrence Besser, for appellant.
Robert A. Butterworth, Atty. Gen., for appellee.
Before HENDRY, FERGUSON and JORGENSON, JJ.
PER CURIAM.
Affirmed. Mulvey v. State, 41 So. 2d 156 (Fla. 1949); Myers v. State, 499 So. 2d 895 (Fla. 1st DCA 1986). This case presents the same question certified in Bellinger v. State, 513 So. 2d 732 (Fla. 3d DCA 1987); and Condiles v. State, 512 So. 2d 331 (Fla. 3d DCA 1987):
IS USE OF THE HABITUAL OFFENDER STATUTE TO EXCEED THE STATUTORILY PRESCRIBED MAXIMUM SENTENCE FOR THE OFFENSE PRECLUDED WHERE THE SENTENCE IMPOSED DOES NOT EXCEED THE RECOMMENDED GUIDELINE SENTENCE?
Question certified.